OPINION OF THE COURT
Memorandum.
Order unanimously affirmed without costs.
The lower court properly dismissed plaintiffs fourth and sixth causes of action as same were barred by the doctrine of *813res judicata. We note that a review of plaintiffs fourth cause of action reveals that plaintiff is seeking, at least in part, to recover disbursements incurred in a prior summary proceeding. On the appeal to this court from said summary proceeding, this court found in favor of plaintiff and awarded her costs and disbursements. Accordingly, plaintiffs remedy is to tax her disbursements (CPLR 8301; CCA 1908).
Kassoff, P. J., Aronin and Chetta, JJ., concur.